Citation Nr: 0521157	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-18 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a skin disability. 

3.  Entitlement to service connection for a psychiatric 
disability.  

4.  Entitlement to service connection for a sleep disorder to 
include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
February 1988, from October 1989 to October 1993, and from 
July 1997 to March 1998.  The veteran subsequently served in 
the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issues of service connection for a skin disability, a 
psychiatric disability, and a sleep disorder, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's gastroesophageal reflux disease (GERD) was 
initially manifested during service and is attributable to 
service.  


CONCLUSION OF LAW

GERD was incurred or aggravated in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
veteran's claim is being granted.  The veteran was notified 
of VCAA.  Nevertheless, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.  


Background

The service medical records are incomplete.  Those available 
show that the veteran complained of diarrhea and vomiting in 
August 1990, during his second period of service.  He was 
diagnosed as having gastroenteritis.  In January 1992, he 
again complained of having diarrhea.  He also reported dry-
heaving.  No gastrointestinal disease or injury was noted on 
the Expiration of Term of Service examination in September 
1993.  

Following that period of service, the veteran continuously 
reported gastrointestinal complaints to include diarrhea and 
vomiting.  He was variously diagnosed as having GERD and 
gastritis.  The complaint were made on nearly a monthly basis 
and were also made on an October 1994 VA examination.  

The veteran entrance examination for his last period of 
service did not reflect gastrointestinal abnormality.  The 
service medical records, otherwise, are not of record.  

Following the veteran's separation from service in March 
1998, he was afforded a VA examination in May 1998.  At that 
time, the veteran reported that he vomited a couple of times 
a month, had nausea twice a month, and had daily diarrhea.  
It was noted that a prior upper gastrointestinal series 
revealed mild reflux.  The diagnosis was GERD.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In sum, the veteran reported initial gastrointestinal 
complaints during his second period of service.  Although 
there was no gastrointestinal disability noted on the 
separation examination from that period of service, the 
Report of Medical History is not of record.  After that 
period of service, the veteran continuously reported 
gastrointestinal complaints.  The VA outpatient records 
reflect complaints which were made and treated on nearly a 
monthly basis and were also made on an October 1994 VA 
examination.  The entrance examination for the last period of 
service also did not note gastrointestinal disability.  The 
veteran was diagnosed as having GERD within two months of 
separation from that period of service.  

In viewing the evidence as a whole, the Board finds that the 
initial manifestations of GERD were present during the first 
period of service.  Although a chronic disability was not 
shown during that period of service, continuity after 
separation from that period is established.  The record 
consistently shows that the veteran complained of 
gastrointestinal symptoms on practically a monthly basis, but 
for the missing service medical records.  The diagnosis of 
GERD continued after separation from the last period of 
service.  

Thus, since initial manifestations of GERD were demonstrated 
during service and since there has been continuity of 
symptomatology since that time, the Board finds that the 
evidence supports that GERD is attributable to service.  
Accordingly, service connection for GERD is warranted.  


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is granted.


REMAND

As noted, the service medical records are incomplete.  It 
appears that the RO has attempted to secure the service 
medical records from the last period of service from the 
National Archives.  Since this case is being remanded, the 
Board finds that the RO should contact the National Personnel 
Records Center (NPRC) and request the veteran's complete 
service medical records, if available.  If they are not, that 
should be indicated.  The veteran should also be provided an 
opportunity to submit any service medical records in his 
possession.  

The record shows that with regard to a skin disability, the 
veteran was diagnosed as having scabies in May 1994 and 
neurodermatitis in December 1994, both diagnosed between his 
second and third periods of service.  His entrance 
examination for the third period of service was negative.  On 
a May 1998 VA examination, two months after his separation 
from his last period of service, the diagnosis was 
reoccurring neurodermatitis, in remission.  He has 
subsequently been diagnosed in July 1999 as having chronic 
allergic contact dermatitis.  The veteran reported that he 
had had rashes since his Persian Gulf service in 1991.  On 
remand, the Board finds that the veteran should be afforded a 
VA examination.  The examiner should opine if current skin 
disorder, even if currently in remission, is etiologically 
related to service, to include his Persian Gulf service.  The 
examiner should also opine as to whether the skin problems 
which were present before his last period of service worsened 
in severity, beyond their natural progression, during that 
period of service.  

The record shows that with regard to a psychiatric 
disability, the veteran was diagnosed as having depression, 
post-traumatic stress disorder (PTSD), and anxiety after his 
second period.  His entrance examination for the third period 
of service was negative.  On a May 1998 VA examination, two 
months after his separation from his last period of service, 
a VA examiner opined that the veteran did not have a current 
diagnosis.  However, he was thereafter noted to have a 
depressive disorder, an adjustment disorder, and an anxiety 
disorder in June and July 1999.  On remand, the Board finds 
that the veteran should be afforded a VA examination.  The 
examiner should opine if current psychiatric disorder is 
etiologically related to service or if a psychosis was 
present within one year of separation from each period of 
service.  The examiner should also opine as to whether the 
psychiatric problems which were present before his last 
period of service worsened in severity, beyond their natural 
progression, during that period of service.  

With regard to a sleep disorder, in March 1994, it was noted 
that the veteran had a terminal sleep disorder.  He also 
reported having sleep disturbance.  In August 1999, he 
underwent a polysomnography.  The impression was sleep onset 
and maintenance insomnia without evidence of significant 
disorders of sleep fragmentation.  The records also reflect 
that it has been questioned whether the veteran has sleep 
problems as part of a psychiatric disorder.  On remand, the 
Board finds that the veteran should be afforded a VA 
examination.  The examiner should opine if the veteran has a 
sleep disorder, and, if so, it if is etiologically related to 
service, to include his Persian Gulf service.  The examiner 
should indicate if a sleep disorder is part and parcel of a 
psychiatric disorder or if it is a separate disability.  The 
examiner should also opine as to whether the sleep problems 
which were present before his last period of service worsened 
in severity, beyond their natural progression, during that 
period of service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the NPRC and request the 
veteran's complete service medical 
records, if available.  If they are not, 
that should be indicated.  The veteran 
should also be provided an opportunity to 
submit any service medical records in his 
possession

2.  Schedule the veteran for a VA skin 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should opine if current skin 
disorder, even if currently in remission, 
is etiologically related to service, to 
include his Persian Gulf service.  The 
examiner should also opine as to whether 
the skin problems which were present 
before his last period of service 
worsened in severity, beyond their 
natural progression, during that period 
of service.  

3.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine if 
current psychiatric disorder is etiologically 
related to service or if a psychosis was 
present within one year of separation from 
each period of service.  The examiner should 
also opine as to whether the psychiatric 
problems which were present before his last 
period of service worsened in severity, 
beyond their natural progression, during that 
period of service.  

4.  Schedule the veteran for a VA examination 
for evaluation of a sleep disorder.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  The examiner 
should opine if the veteran has a sleep 
disorder, and, if so, it if is etiologically 
related to service, to include his Persian 
Gulf service.  The examiner should indicate 
if a sleep disorder is part and parcel of a 
psychiatric disorder or if it is a separate 
disability.  The examiner should also opine 
as to whether the sleep problems which were 
present before his last period of service 
worsened in severity, beyond their natural 
progression, during that period of service.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


